UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


KENNETH HASELWANDER,                                )
                                                    )
             Plaintiff,                             )
                                                    )
                     v.                             )    Civil Case No. 10-1190 (RJL)
                                                    )
JOHN M. McHUGH,                                     )
                                                    )
              Defendant.                            )




                                         ORDER

       For the reasons set forth in the Memorandum Opinion entered this date, it is this

f   ~fJuly, 2012, hereby
       ORDERED that defendant's Motion for Summary Judgment [Dkt. #11] is

GRANTED; it is further

       ORDERED that plaintiffs Cross-Motion for Summary Judgment [Dkt. #17] is

DENIED; it is further

              SO ORDERED.




                                                 United States District Judge